Citation Nr: 1646202	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-33 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected lumbar spine disability since May 7, 2013.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In an October 2013 rating decision, the RO granted service connection for radiculopathy, assigning a 10 percent for the right leg, and a 20 percent for the left leg, both awards effective September 13, 2012.  In that decision, the RO also, as relevant, denied entitlement to a TDIU. 

In June 2015, the Board then remanded the increased rating claim for lumbar spine disability and the TDIU claim for further development.

In a September 2015 rating decision, the Appeals Management Center (AMC) awarded, as relevant, entitlement to a TDIU, effective August 22, 2015. 

In a November 2015 rating decision, the RO in Nashville, Tennessee, continued a 10 percent rating for radiculopathy of the right leg, and decreased, effective March 6, 2015, to 10 percent the rating assigned for radiculopathy of the left leg. 

In November 2015, the Board denied a TDIU prior August 22, 2015 as well as a rating higher than 20 percent for service-connected lumbar spine disability prior to May 7, 2013, but granted a 40 percent rating thereafter.  Also in the November 2015 decision, the Board remanded for further development the issue of a rating higher than 40 percent for the lumbar spine disability from May 7, 2013, and such issue has since returned for further appellate consideration.
However, upon further review, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Initially, the Board observes that the RO's adjudication of the issue in its most recent supplemental statement of the case dated in May 2016 incorrectly lists the remaining issue on appeal as entitlement to a disability rating in excess of 40 percent for service-connected lumbar spine disability prior to May 7, 2013.  This characterization is incorrect and appears to be an oversight, but nonetheless it raises the question of whether the RO reviewed the relevant evidence.     

Pursuant to the November 2015 remand, the Board directed the AOJ to obtain an addendum clarifying the presence of IVDS and if so, determining whether IVDS has been productive of any incapacitating episodes and their frequency and duration, if applicable.

The AOJ obtained an addendum in January 2016 on which the examiner confirmed the presence of IVDS in the Veteran's lumbar spine disability; however, as to the question of any incapacitating episodes, the examiner simply referred to a telephone interview with the Veteran in which she stated that she had been prescribed bed rest over a 9-month period from 2013-2014 due to combined conditions of back disability and pregnancy.  Notably, the examiner herself did not provide an opinion as to the presence of incapacitating episodes after having reviewed the relevant evidence.  For this reason, the opinion is inadequate to decide the claim and an additional addendum must be obtained.

Moreover, the Veteran's statement that she was prescribed bed rest over a 9-month period raises the question of whether she was prescribed bed rest during her pregnancy at least in part due to her back problems.  The record indicates that she had had ongoing back problems and had given birth in approximately July 2013.  See Dr. Husein's August 2013 treatment records noting that "she had a baby about a month ago."  On remand, the Veteran should be given an opportunity to identify any treatment records from her obstetrician or any other medical provider which prescribed bed rest, due at least in part, to her back disability from May 7, 2013, forward, as asserted.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide her an opportunity to identify and authorize VA to obtain her relevant private treatment records from any medical provider, to include her obstetrician, who prescribed bed rest due to her back problems from May 7, 2013, forward.   

Provide her VA Forms 21-4142 Authorization and Consent to Release Information to the VA, and obtain and associate with the claims file any identified and authorized private treatment records.

Also advise the Veteran that she may submit such records if she so chooses.  If a negative response, or no response, is received from any treatment provider, the claims file should be properly documented and the Veteran properly notified in this regard.

2.  Contact the Veteran and ask her to identify any VA facility that prescribed bed rest for her back disability from May 7, 2013, forward.

If any response is received from the Veteran, obtain and associate with the claims file such VA treatment records.  If a negative response, or no response, is received from any VA facility, the claims file should be properly documented and the Veteran properly notified in this regard.

3.  After the above is completed, forward the Veteran's claims file to the medical examiner who provided the January 2016 addendum, or, if she is unavailable, from another suitably qualified clinician.  If the identified examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.

The purpose of this addendum is to determine the presence of any incapacitating episodes of IVDS from May 7, 2013, forward.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

After reviewing the claims file, the examiner is asked to:

Provide an opinion as to whether the Veteran's IVDS, from May 7, 2013, forward, has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes, categorized by years.  

**In providing the opinion, address the Veteran's comment during the January 2016 telephone conversation that she had been prescribed bed rest over a 9 month period from 2013-2014 due to both her back disability and pregnancy, and specifically comment on whether the evidence shows any prescribed bed rest from May 2013, particularly during the Veteran's 2013 pregnancy.  

.

A complete rationale should be provided for any opinions expressed and conclusions reached.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for a rating higher than 40 percent for her lumbar spine disability from May 7, 2013,  forward, considering any additional evidence added to the record. 

If any action remains adverse to the Veteran, provide her and her representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




